Case 21-30511 Doc7 Filed 06/26/21 Entered 06/26/21 11:49:09 Page 1 of 20

Fill in this information to identify your case:
Debtor 1 John M. Zawadka
First Name Middle Name Last Name

Debtor 2 Denise R. Zawadka
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court forthe: DISTRICT OF CONNECTICUT

 

Case number
(if known) OO Check if this is an

amended filing

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 12/15

If you are an individual filing under chapter 7, you must fill out this form if:
W@ creditors have claims secured by your property, or

a you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

if two married peopte are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form. .

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

 

 

 

 

Identify the creditor and the property that Is collateral — What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?

Creditors Bank Of America © Surrender the property. DO No
name: 01 Retain the property and redeem it.

C1 Retain the property and enter into a Yes
Description of 2013 GMC Terrain 120000 miles Reaffirmation Agreement.
property @ Retain the property and [explain]:
securing debt: Continue making payments
Creditors Fay Servicing D Surrender the property. ONo
name: CJ Retain the property and redeem it.

. D Retain the property and enter into a Yes
Description of 491 Millville Avenue Naugatuck, Reaffirmation Agreement.
property CT 06770 New Haven County ll Retain the property and [explain]:
securing debt: continue making payments per

_agreement

Creditors Select Portfolio Servicing CO Surrender the property. ONo
name: © Retain the property and redeem it.

_ C1 Retain the property and enter into a B Yes
Description of 491 Millville Avenue Naugatuck, Reaffirmation Agreement.
property CT 06770 New Haven County

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 21-30511 Doc7 Filed 06/26/21 Entered 06/26/21 11:49:09 Page 2 of 20

Debtor1 John M. Zawadka
Debtor2 Denise R. Zawadka Case number (if known)

securing debt:

 

I Retain the property and [explain]:
Continue making payments

 

 

[GEnWaEl List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease If the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases . Will the lease be assumed?

Lessors name:
Description of leased
Property:

Lessor’s name:
Description of leased
Property:

Lessor's name:
Description of teased
Property:

Lessor's name:
Description of leased
Property:

Lessors name:
Description of leased
Property:

Lessor’s name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

GEER Sign Below

O No
0 Yes
O] No
0 Yes
C1 No
O Yes
0 No
O Yes
0 No
0 Yes
O No
O Yes
O No

0 Yes

 

Under penalty of perju

property that is sub)

    
   

declare that | have indigated my intention about any property of my estate that sec a debt and any personal

ye K AG

 

Date

    

nature of Debtor 1

— enise R. Zawadka )/ ~
Signature of Debtor

cu Co-Dlp- AI

 

Official Form 108

Statement of Intention for Individuals Filing Under Chapter 7 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.besicase.com Best Case Bankruptcy
